                                                                      Case 11-29687-btb       Doc 168      Entered 10/02/18 12:51:12        Page 1 of 4



                                                                    RYAN ALEXANDER                                                                      E-Filed
                                                                1
                                                                    Nevada Bar No. 10845
                                                                2   RYAN ALEXANDER CHTD.
                                                                    3017 W. Charleston Blvd. Suite 58
                                                                3   Las Vegas, NV 89102
                                                                    Phone: (702) 868-3311
                                                               4
                                                                    Fax: (702) 822-1133
                                                                5   Email: ryan@ryanalexander.us

                                                                6                             UNITED STATES BANKRUPTCY COURT
                                                                7                                       DISTRICT OF NEVADA
                                                                8
                                                                9    In re:                                          Case No.: 11-29687-btb
3017 WEST CHARLESTON BOULEVARD, SUITE 58, LAS VEGAS NV 89102




                                                                                                                     Hon. Bruce T. Beesley
                                                               10     JOON SU GANG and GRACE GANG,                   Chapter 11
                                                               11
                                                                                             DEBTORS.                EX PARTE MOTION TO REOPEN
                                                               12                                                    CHAPTER 11 BANKRUPTCY CASE
                  RYAN ALEXANDER, CHTD.




                                                               13                                                    Hearing Date:
                                                               14                                                    Hearing Time:

                                                               15         JOON SU GANG and GRACE GANG (collectively, “Debtors,” “GANG”) by and through
                                                               16   their attorney of record, Ryan Alexander, Esq. and respectfully move the Court pursuant to
                                                               17   Section 350(b) of Title 11 of the United States Code for the entry of an ex parte order to re-open
                                                               18   this case in order to determine a post-petition claim and administer potential asset(s). Debtors
                                                               19   state as follows:
                                                               20
                                                               21                                         PERTINENT FACTS
                                                               22    1. JOON SU GANG and GRACE GANG filed a Chapter 11 Bankruptcy case on December 29,
                                                               23    2011 in the United States Bankruptcy Court, District of Nevada.
                                                               24    2. Debtors’ Chapter 11 plan of reorganization was confirmed on [DATE].
                                                               25    3. Debtors received a discharge of their debts on May 3, 2016. Docket 23.
                                                               26    4. BSI FINANCIAL SERVICES (“BSI”) took over the mortgage on two properties belonging to
                                                               27    Debtors from MR. COOPER on approximately June 11, 2018.
                                                               28



                                                                                                                     -1-
                                                                      Case 11-29687-btb       Doc 168      Entered 10/02/18 12:51:12       Page 2 of 4




                                                                1   5. BSI is servicer for Citibank Mortgage and Bank of America Home Mortgage were listed in
                                                                2   GANG’s bankruptcy schedules and were listed a creditors. Docket 1.
                                                                3   6. Debtors have made each payment required by their Chapter 11 plan. However, on their
                                                               4    account statement dated July 11, 2018, BSI claims that the arrears on the properties are in excess
                                                                5   of $20,000.00.
                                                                6   7. As of the date of this filing, after many attempts to resolve the balance owed over the course
                                                                7   of a year, BSI still maintains the balance is true and correct and has begun to refuse Debtors’
                                                                8   monthly payments.
                                                                9                                          LEGAL ARGUMENT
3017 WEST CHARLESTON BOULEVARD, SUITE 58, LAS VEGAS NV 89102




                                                               10          11 U.S. Code § 350(b) provides that a case may be reopened to administer assets, to accord
                                                               11   relief to the debtor, or for other cause. Debtor seeks sanctions and damages against BSI in an
                                                               12   amount to be determined at an evidentiary hearing. BSI is subject to the terms and conditions of
                  RYAN ALEXANDER, CHTD.




                                                               13   the confirmed Plan pursuant to 11 U.S.C. § 1141(a). BSI should further be compelled to produce a
                                                               14   complete accounting of the payments made by the Debtors during this case, including an
                                                               15   explanation of the charges levied.
                                                               16
                                                               17                                             CONCLUSION

                                                               18          WHEREFORE, based on the foregoing, the Debtors respectfully request that the Court
                                                               19   reopen the case so that Debtors can file for an Order to Show Cause against BSI for their refusal to
                                                               20   abide the confirmed Chapter 11 plan.
                                                               21
                                                               22   DATED this 2nd day of October 2018                RYAN ALEXANDER, CHTD.
                                                               23
                                                                                                                      ______________________
                                                               24
                                                                                                                      RYAN ALEXANDER
                                                               25                                                     Nevada Bar No. 10845
                                                                                                                      3017 W. Charleston Blvd. Suite 58
                                                               26                                                     Las Vegas, NV 89102
                                                               27                                                     Email: ryan@ryanalexander.us
                                                                                                                      Attorney for Debtors
                                                               28



                                                                                                                    -2-
                                                                    Case 11-29687-btb        Doc 168      Entered 10/02/18 12:51:12          Page 3 of 4




                                                                1                                        PROOF OF SERVICE
                                                                2        I am a resident of the State of Nevada, over the age of eighteen years, and not a party to
                                                                     the within action. My business address is Ryan Alexander Chtd. 3017 W Charleston Blvd.
                                                                3    Ste. 58 Las Vegas, NV. 89101. On October 2, 2018, I served the within document(s):

                                                               4                EX PARTE MOTION TO REOPEN CHAPTER 11 BANKRUPTCY CASE

                                                                5        X       ECF System.
                                                                6         MICHAEL W. CHEN on behalf of Creditor AURORA BANK FSB
                                                                     bknotice@mccarthyholthus.com, mchen@ecf.courtdrive.com;nvbkcourt@mccarthyholthus.com;mchen@mccarthy
                                                                7
                                                                     holthus.com

                                                                     WILLIAM C DEVINE, II on behalf of Debtor JOON SU GANG
                                                                8    william@devinelawfirm.com, courtney@devinelawfirm.com;devinelawbkecf@gmail.com;keith@devinelawfirm.com

                                                                9
3017 WEST CHARLESTON BOULEVARD, SUITE 58, LAS VEGAS NV 89102




                                                                     WILLIAM C DEVINE, II on behalf of Joint Debtor GRACE GANG
                                                                     william@devinelawfirm.com, courtney@devinelawfirm.com;devinelawbkecf@gmail.com;keith@devinelawfirm.com
                                                               10
                                                                     CHRISTOPHER M. HUNTER on behalf of Creditor BAC HOME LOANS SERVICING, LP FKA COUNTRYWIDE
                                                               11    HOME LOANS SERVICING LP
                                                                     bknotice@mccarthyholthus.com, nvbkcourt@mccarthyholthus.com
                                                               12    CHRISTOPHER M. HUNTER on behalf of Creditor BAC Home Loans Servicing, LP FKA Countrywide Home
                  RYAN ALEXANDER, CHTD.




                                                                     Loans Servicing LP, its assignees and/or successors
                                                               13    bknotice@mccarthyholthus.com, nvbkcourt@mccarthyholthus.com

                                                               14    CHARLES L KENNON, III on behalf of Creditor AURORA BANK FSB
                                                                     charlesk@w-legal.com, jodyr@w-legal.com
                                                               15
                                                                     CHARLES L KENNON, III on behalf of Creditor OCWEN LOAN SERVICING, LLC
                                                               16    charlesk@w-legal.com, jodyr@w-legal.com

                                                               17
                                                                     CHRISTOPHER K LEZAK on behalf of Creditor BAC Home Loans Servicing, LP FKA Countrywide Home Loans
                                                                     Servicing LP, its assignees and/or successors
                                                                     bknotice@mccarthyholthus.com, nvbkcourt@mccarthyholthus.com
                                                               18
                                                                     DEAN R. PROBER on behalf of Creditor BANK OF AMERICA, N.A
                                                               19    cmartin@pralc.com

                                                               20    U.S. TRUSTEE - LV - 11, 11
                                                                     USTPRegion17.lv.ecf@usdoj.gov
                                                               21
                                                                     ACE C VAN PATTEN on behalf of Creditor AURORA BANK FSB
                                                               22    efile@brookshubley.com

                                                                     ACE C VAN PATTEN on behalf of Creditor NATIONSTAR MORTGAGE, LLC
                                                               23    efile@brookshubley.com

                                                               24    GREGORY L. WILDE on behalf of Creditor ONEWEST BANK, FSB
                                                                     nvbk@tblaw.com, gwaring@tblaw.com;llcano@tblaw.com;taloveland@tblaw.com
                                                               25
                                                               26             FACSIMILE - by transmitting via facsimile the document(s) listed above to the fax
                                                                     number(s) set forth on the attached Telecommunications Cover Page(s) on this date before
                                                               27    5:00 p.m.
                                                               28



                                                                                                                     -3-
                                                                    Case 11-29687-btb      Doc 168     Entered 10/02/18 12:51:12        Page 4 of 4



                                                                         X       MAIL - by placing the document(s) listed above in a sealed envelope with postage
                                                                1    thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed as set forth
                                                                2    below.
                                                                        JOON SU GANG and GRACE GANG
                                                                3
                                                                        11120 Pentland Downs St
                                                               4        Las Vegas, NV 89141
                                                                5
                                                                6       BSI Financial Services
                                                                        314 S Franklin St / Second Floor
                                                                7
                                                                        PO Box 517
                                                                8
                                                                        Titusville, PA 16354
                                                                9
3017 WEST CHARLESTON BOULEVARD, SUITE 58, LAS VEGAS NV 89102




                                                               10              PERSONAL SERVICE - by personally delivering the document(s) listed above to
                                                                     the person(s) at the address(es) set forth below.
                                                               11
                                                                               OVERNIGHT COURIER - by placing the document(s) listed above in a sealed
                                                               12    envelope with shipping prepaid, and depositing in a collection box for next day delivery to the
                  RYAN ALEXANDER, CHTD.




                                                                     person(s) at the address(es) set forth below via UNITED PARCEL SERVICE.
                                                               13
                                                                         I declare under penalty of perjury under the laws of the State of Nevada that the above is
                                                               14    true and correct. Executed on October 2, 2018 at Las Vegas, Nevada.
                                                               15
                                                                                                                        /s/Ryan Alexander
                                                               16                                                       ________________________________
                                                               17                                                       RYAN ALEXANDER
                                                                                                                        Attorney for Debtors
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28



                                                                                                                  -4-
